Exhibit 8.1 Subsidiaries Country of Incorporation Voting Interest Subsidiaries of Midatech Pharma PLC Midatech Pharma (Wales) Limited England and Wales 100% Midatech Limited England and Wales 100% Midatech Pharma US Inc. United States (Delaware) 100% Midatech Pharma Pty Limited Australia 100% Joint Ventures with Midatech Limited MidaSol Therapeutics GP (1) Cayman Islands 50% Syntara LLC (2)(3) United States (Delaware) 50% Subsidiaries of Midatech Limited Midatech Pharma Espana SL Spain 100% Midatech Andalucia SL (3) Spain 100% Pharmida AG (3) Switzerland 100% Subsidiaries of Midatech Pharma US Inc. DARA Therapeutics, Inc. United States (North Carolina) 100% Joint venture between Midatech Limited and MonoSol. Joint venture between Midatech Limited and Immunotope Inc. The percentage ownership of the entity isdetermined by reference to the partnership agreement and varies from time to time depending on capitalcommitted. While 50% is the economic interest, Midatech Limited can currently direct 49% of the voting rights. Dormant entity or entities in the process of being wound-down.
